
	

113 HJ 44 IH: Proposing an amendment to the Constitution of the United States regarding the right to vote.
U.S. House of Representatives
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 44
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2013
			Mr. Pocan (for
			 himself, Mr. Ellison,
			 Mr. Clay, Ms. Edwards, Mr. Al
			 Green of Texas, Mr.
			 Grijalva, Mr. Johnson of
			 Georgia, Ms. Lee of
			 California, Mr. McGovern,
			 and Ms. Schakowsky) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States regarding the right to vote.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States after the date of its
			 submission for ratification:
			
				 —
					1.Every citizen of the United States, who is
				of legal voting age, shall have the fundamental right to vote in any public
				election held in the jurisdiction in which the citizen resides.
					2.Congress shall have the power to enforce
				and implement this article by appropriate
				legislation.
					.
		
